DETAILED ACTION
The following is a first office action upon examination of application number 16/570956. Claims 1-19 are pending in the application and have been examined on the merits discussed below. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/20/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
(Step 1) Claims 1-10 are directed to a method; thus these claims are directed to a process, which is one of the statutory categories of invention. Claims 11-19 are directed to a one or more processors; thus the system comprises a device or set of devices, and therefore, is directed to a machine which is a statutory category of invention. 
(Step 2A) The claims recite an abstract idea instructing how to determine asset risk/exposure based on intersections between assets and geographic features, which is described by claim limitations reciting: storing asset data representing a network asset, wherein the network asset includes at least a first portion associated with a first geographic location and a second portion associated with a second geographic location, wherein the first geographic location is different from the second geographic location, the asset data including metadata characterizing the first portion and metadata characterizing the second portion; storing context data representing a context of the network asset, wherein the context of the network asset includes a plurality of geographic features, the context data including metadata characterizing each geographic feature of the plurality of geographic features; generating risk data representing risks posed by the context of the network asset to the network asset, wherein generating the risk data comprises: identifying a plurality of intersection points between the network asset and the context of the network asset, wherein the plurality of intersection points includes: a first subset of intersection points corresponding to intersections between the first portion of the network asset and the plurality of geographic features, and a second subset of intersection points corresponding to intersections between the second portion of the network asset and the plurality of geographic features; for each intersection point of the plurality of intersection points: retrieving, from the asset data, metadata characterizing the network asset at a location of the intersection point; determining, based on the context data, a particular geographic feature of the plurality of  geographic features at the location of the intersection point; retrieving, from the context data, metadata characterizing the particular geographic feature; determining, based on the metadata characterizing the network asset and the metadata characterizing the particular geographic feature, a risk posed by the particular geographic feature to the network asset at the location of the intersection point; generating metadata associating the risk posed by the particular geographic feature with the network asset at the location of the intersection point. The identified recited limitations in the claims describing determining asset risk/exposure based on intersections between assets and geographic features (i.e., the abstract idea) fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, which covers fundamental economic practices and commercial interactions. Dependent claims 2-10 and 12-19 recite limitations that further describe/narrow determining asset risk/exposure based on intersections between assets and geographic features (i.e., the abstract idea); therefore, these claims are also found to recite an abstract idea. 
This judicial exception is not integrated into a practical application because additional elements such as the one or more processor and non-transitory computer-readable media storing instructions in claim 1; and the one or more processor and non-transitory computer-readable media storing instructions in claim 11, do not add a meaningful limitation to the abstract idea since these elements are only broadly applied to the abstract ideas at a high level of generality; thus, none of recited hardware offers a meaningful limitation beyond generally linking the abstract idea to a particular technological environment, in this case, implementation via a processor/computer.
Accordingly, these additional element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
(Step 2B) The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. In addition, when taken as an ordered combination, the ordered combination 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 3-5, 9-11, 13-15, and 19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2007/0214023 (Mathai). 

As per claim 1, Mathai teaches: a method comprising: storing asset data representing a network asset, wherein the network asset includes at least a first portion associated with a first geographic location and a second portion associated with a second geographic location, wherein the first geographic location is different from the second geographic location, the asset data including metadata characterizing the first portion and metadata characterizing the second portion; ([Abstract] … The present invention is a tool including a spatial database and a data warehouse used to track portfolio sites that are affected [0008] …The insurer portfolio data may be assigned a policy site ID number and the polygon may be assigned a feature ID number, with both stored in a data warehouse. [0009] loading insurer portfolio data with geographic sites into a spatial database [0010] In an embodiment, the report may be generated from an internet web portal. The insurance portfolio may be loaded by a insurer from the web portal. In an embodiment, a reporting engine is provided that connects to the data warehouse to display the affected sites and insurance metrics (TIV deductible, limit, etc.) in a grid. A user may choose to view a map of the affected sites and request a map server to get the map by providing the unique feature grids of the weather event and portfolio sites stored as a shape file in a spatial database. [0038] … insurer portfolio data locations [0056] … Portfolio locations may be either visible or labeled by checking the radio buttons)
storing context data representing a context of the network asset, wherein the context of the network asset includes a plurality of geographic features, the context data including metadata characterizing each geographic feature of the plurality of geographic features; ([0008] The spatial database may provide polygons representative of weather data boundary information, and the impact analysis tool matches the insurer portfolio data with the polygons. [0011] The weather data may be collected from various locations and the data may be transformed into polygons and points on the map. The spatial database may use each point to represent an insurance portfolio site and each polygon represents a weather related event. [0058] Turning to FIG. 5, a screen shot of a severe weather event with respect to hail data is depicted including site locations. It can be seen in map area 100 of FIG. 5 that a map is depicted having a polygon 120a. Located within the polygon 120a are points representing insured properties that represent the input insurer portfolio data from the data warehouse. In the chart 102, the first column 111 depicts the severe weather history for the hail storm which is identified as feature ID number 6441327 and is identified in the second column 112 according to the threshold value selected by the user of a weather event occurring on Oct. 19, 2006 at 00 hours, 8 minutes and 10 seconds). 
generating risk data representing risks posed by the context of the network asset to the network asset, wherein generating the risk data comprises: ([0009] …using an impact tool to determine which of the geographic sites have been affected by the boundary data and generating a report of the affected geographic sites that identifies risk areas based on the insurer portfolio data).
identifying a plurality of intersection points between the network asset and the context of the network asset, wherein the plurality of intersection points includes: a first subset of intersection points corresponding to intersections between the first portion of the network asset and the plurality of geographic features, and
a second subset of intersection points corresponding to intersections between the second portion of the network asset and the plurality of geographic features; ([Abstract] … A spatial database provides rich spatial geometry features using earth longitude and latitude as a 2-D reference system in spatial system. A insurer portfolio site, which is defined by longitude and latitude data, includes portions that are represented as a point. A weather event is represented as polygon in the spatial database. Based on user configured threshold values, it may be determined when a point falls inside, or on a boundary, of a polygon to identify a site that is affected by that weather event and corresponding reports may be generated, including maps identifying the affected sites; uses first geographic representation (portfolio latitude/longitude data) and second representation (polygon) to generate a third geographic representation (report including a map identifying intersections/affected-sites). [0041] …Polygon boundaries and portfolio data points are correlated according to latitude and longitude data by the spatial database 60. Use of earth longitude and latitude, which could be viewed as two dimensional grid with latitude as the x-coordinate and longitude as the y-coordinate, is used as a relative data reference for integrating the portfolio data and weather data. [0042] …Using geocoding (latitude and longitude) the address for each insured property is found by the mapping engine 20. In other embodiments, other data can be mapped also. The mapping engine 20 then provides corresponding data points and develops spatial data 15 that is synchronized with the spatial database 60 and data warehouse 30. Next the impact tool 70 and the ANS 50 are run to compare latitude and longitude data 65a,b,c, 75 (sometimes for up to six hours) in order to develop an imaginary boundary formed by three vertices to make a polygon. Then the feature ID 65a for each polygon is matched to each data point 65c and assigned a policy site ID. [0054] … The impact analysis tool 70 uses the weather data and the spatial database to determine that this property is within the polygon 120 by locating the data point 125 within the polygon 120. In this embodiment, the polygon is a circle, but many other shaped polygons may be depicted, as will be discussed in detail below. [0058] Turning to FIG. 5, a screen shot of a severe weather event with respect to hail data is depicted including site locations…This data is searched by the ANS in order to obtain a polygon 120a from the mapping engine and to identify which points based on the insurer portfolio data are within the polygon 120a. The orchestration tool 90 can calculate a TIV (as shown in the fourth column 114) of $687,474 that is affected by this weather event. (In the embodiment shown, not all of the points that match or are located within the polygon 120a are depicted and therefore the individual dollar values for each property point shown in the map area 100 will not add up to the TIV of column 114.) Turning to FIG. 6, the same image of FIG. 5 is depicted but using a satellite image layered with the polygon 120a. As shown at the top of the map area 100 in FIGS. 5 and 6, the zoom is set at 14.71 kilometers in order to zoom in on this particular polygon 120a. [0063] …It is to be understood that many other types of reports with varying combinations of data can be chosen by the user. For example, a hurricane path view may be provided to show all properties included in the insurer portfolio data that are in the path of the storm).
for each intersection point of the plurality of intersection points: retrieving, from the asset data, metadata characterizing the network asset at a location of the intersection point; determining, … point falls inside, or on a boundary, of a polygon to identify a site that is affected by that weather event and corresponding reports may be generated [0007] …a reporting engine for generating a report that includes mapped weather data and the point affected by the weather data [0011] …affected site may be identified when a point is found inside or on the boundary of a polygon. An impact tool may be provided to implement a java application in order to find all the points that are falling within a polygon by using spatial queries. In an embodiment, the spatial query may operate by finding a point in each polygon. The affected sites and events may then be loaded into the data warehouse. [0046][0058])
retrieving, from the context data, metadata characterizing the particular geographic feature; determining, based on the metadata characterizing the network asset and the metadata characterizing the particular geographic feature, a risk posed by the particular geographic feature to the network asset at the location of the intersection point; ([0054] … The impact analysis tool 70 uses the weather data and the spatial database to determine that this property is within the polygon 120 by locating the data point 125 within the polygon 120. In this embodiment, the polygon is a circle, but many other shaped polygons may be depicted, as will be discussed in detail below. [0058] Turning to FIG. 5, a screen shot of a severe weather event with respect to hail data is depicted including site locations…This data is searched by the ANS in order to obtain a polygon 120a from the mapping engine and to identify which points based on the insurer portfolio data are within the polygon 120a. The orchestration tool 90 can calculate a TIV (as shown in the fourth column 114) of $687,474 that is affected by this weather event. (In the embodiment shown, not all of the points that match or are located within the polygon 120a are depicted and therefore the individual dollar values for each property point shown in the map area 100 will not add up to the TIV of column 114.) Turning to FIG. 6, the same image of FIG. 5 is depicted but using a satellite image layered with the polygon 120a. As shown at the top of the map area 100 in FIGS. 5 and 6, the zoom is set at 14.71 kilometers in order to zoom in on this particular polygon 120a. [0063] …It is to be understood that many other types of reports with varying combinations of data can be chosen by the user. For example, a hurricane path view may be provided to show all properties included in the insurer portfolio data that are in the path of the storm).
generating metadata associating the risk posed by the particular geographic feature with the network asset at the location of the intersection point ([0003] …insurance companies want to know how much of their Total Insured Value (TIV) is exposed and how their TIV will be affected by weather related catastrophes… [0054] …Column 114 is the TIV for the properties affected with respect to the weather event, in this case the wild fire. In this example, a single property identified with a point on the map has a TIV of $114,444.44. The data for this single property is received by the data warehouse 30 which stores the insurer portfolio data including such properties. The impact analysis tool 70 uses the weather data and the spatial database to determine that this property is within the polygon 120 by locating the data point 125 within the polygon 120. [0058] …data is searched by the ANS in order to obtain a polygon 120a from the mapping engine and to identify which points based on the insurer portfolio data are within the polygon 120a. The orchestration tool 90 can calculate a TIV (as shown in the fourth column 114) of $687,474 that is affected by this weather event. [0059] …As shown in the map area 100 of FIG. 8, the insured value of each individual property location point located within the polygons 131-137 are depicted (as well as points outside of the polygons). Although not depicted in FIG. 7 or 8, a TIV for the points identified by the ANS 50 that are affected by this tornado can be displayed in a chart when selected by the user and the report is generated. [0063] …It is to be understood that many other types of reports with varying combinations of data can be chosen by the user. For example, a hurricane path view may be provided to show all properties included in the insurer portfolio data that are in the path of the storm [0064] …As well, it is to be understood that the users of the system may select from many threshold values, including data range, weather event, geographic area, TIV range, property value or other metrics, in order to pinpoint the types of damage and exposure about which such users may be concerned with respect to certain types of insurance policies they have written or acquired and desire to analyze).

As per claim 3, Mathai teaches: for each intersection point of the plurality of intersection points: determining, based on the metadata characterizing the network asset and the metadata characterizing the particular geographic feature, a risk exposure value associated with the risk posed by the particular geographic feature to the network asset; ([0003] …insurance companies want to know how much of their Total Insured Value (TIV) is exposed and how their TIV will be affected by weather related catastrophes… [0054] …Column 114 is the TIV for the properties affected with respect to the weather event, in this case the wild fire. In this example, a single property identified with a point on the map has a TIV of $114,444.44. The data for this single property is received by the data warehouse 30 which stores the insurer portfolio data including such properties. The impact analysis tool 70 uses the weather data and the spatial database to determine that this property is within the polygon 120 by locating the data point 125 within the polygon 120. [0058] …data is searched by the ANS in order to obtain a polygon 120a from the mapping engine and to identify which points based on the insurer portfolio data are within the polygon 120a. The orchestration tool 90 can calculate a TIV (as shown in the fourth column 114) of $687,474 that is affected by this weather event. [0059] …As shown in the map area 100 of FIG. 8, the insured value of each individual property location point located within the polygons 131-137 are depicted (as well as points outside of the polygons). Although not depicted in FIG. 7 or 8, a TIV for the points identified by the ANS 50 that are affected by this tornado can be displayed in a chart when selected by the user and the report is generated. [0064] …As well, it is to be understood that the users of the system may select from many threshold values, including data range, weather event, geographic area, TIV range, property value or other metrics, in order to pinpoint the types of damage and exposure about which such users may be concerned with respect to certain types of insurance policies they have written or acquired and desire to analyze).
generating metadata associating the risk exposure value with the network asset at the location of the intersection point ([0038] 5a. Automatically generating reports through the reporting engine of the system based on insurer portfolio data locations that are affected by the weather events; and [0039] 6a. Accessing reports on the web portal or via email broadcasted to affected users that have selected such reports. [0047] … The reporting engine 95 connects to the data warehouse 30 to display the affected sites 75 and provides the TIV in a grid, map or chart (see FIGS. 3-11).  [0059] … Although not depicted in FIG. 7 or 8, a TIV for the points identified by the ANS 50 that are affected by this tornado can be displayed in a chart when selected by the user and the report is generated).

As per claim 4, Mathai teaches: determining the risk exposure value is further based on a time of year ([0007] … In an embodiment, the system may further comprise an orchestration tool that sorts the weather data and insurer portfolio data based on a user defined threshold value. The threshold value may include a date range … that are received by an automatic notification server (ANS) in order to generate a report for the user. [0062] … for each period selected, the TIV is depicted in the seventh column 117 [0015] The system reports provide an aggregation of total risk for a portfolio affected by a weather event represented on a grid and map. The system reports may run periodically (e.g., nightly) or on ad hoc basis by the user.).

As per claim 5, Mathai teaches: determining the risk exposure value is further based on the location of the intersection point ([Abstract] …reports may be generated, including maps identifying the affected sites and total insured value calculations for the affected sites, in order to gauge risk [0007] …The threshold value may include a date range, …geographic area, TIV range or property value that are received by an automatic notification server (ANS) in order to generate a report for the user. [0015] The system reports provide an aggregation of total risk for a portfolio affected by a weather event represented on a grid and map … Reports will be run based on user specified risk thresholds).

… The insurer portfolio data may include insured dollar values for individual insured properties along with other insurance financial information or other metrics and the report may include display of the dollar values for each point affected by the weather data. [0058] … identify which points based on the insurer portfolio data are within the polygon 120a. The orchestration tool 90 can calculate a TIV (as shown in the fourth column 114) of $687,474 that is affected by this weather event. (In the embodiment shown, not all of the points that match or are located within the polygon 120a are depicted and therefore the individual dollar values for each property point shown in the map area 100 will not add up to the TIV of column 114.)).

As per claim 10, Mathai teaches: determining the weight associated with the intersection point is based on at least one of: a set of one or more rules, a set of one or more conditions, the metadata characterizing the network asset at the location of the intersection point, and the metadata characterizing the particular geographic feature ([0008] … The insurer portfolio data may include insured dollar values for individual insured properties along with other insurance financial information or other metrics and the report may include display of the dollar values for each point affected by the weather data. [0058] … identify which points based on the insurer portfolio data are within the polygon 120a. The orchestration tool 90 can calculate a TIV (as shown in the fourth column 114) of $687,474 that is affected by this weather event. (In the embodiment shown, not all of the points that match or are located within the polygon 120a are depicted and therefore the individual dollar values for each property point shown in the map area 100 will not add up to the TIV of column 114.)).

As per claim 11, this claim recites limitation substantially similar to those addressed by the rejection of claim 1, above; therefore, the same rejection applies.

As per claim 13, this claim recites limitation substantially similar to those addressed by the rejection of claim 3, above; therefore, the same rejection applies.

As per claim 14, this claim recites limitation substantially similar to those addressed by the rejection of claim 4, above; therefore, the same rejection applies.

As per claim 15, this claim recites limitation substantially similar to those addressed by the rejection of claim 5, above; therefore, the same rejection applies.

As per claim 19, this claim recites limitation substantially similar to those addressed by the rejection of claim 9, above; therefore, the same rejection applies.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 6-8, 12, and 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2007/0214023 (Mathai); in view of US 2012/0166229 (Collins).

As per claim 2, although not explicitly taught by Mathai, Collins teaches: wherein the network asset includes a third portion associated with a plurality of possible geographic locations, wherein the asset data includes metadata characterizing the third portion at each possible geographic location of the plurality of possible geographic locations  ([0049] According to some embodiments, the system 300 may be configured to gather, aggregate, and/or process risk zone data (e.g., the risk zone data 202a-n of FIG. 2 herein) for a plurality of objects and/or areas. [0050] … A mechanical object and/or area may generally comprise one or more vehicles such as cars, trucks, vans, buses, bicycles, motorcycles, mopeds, scooters, trolleys, trains, trams, subway cars, ships, boats, jet-skis/wave runners, and/or one or more elevators, escalators, drawbridge mechanisms, railroad crossing signals, railroad track switches [0061] … a fleet of vehicles, for example, risk data regarding the vehicle(s), roads the vehicle(s) is operated on, an area in which the vehicle(s) is/are garaged,...may be obtained).
At the time of the invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Mathai with the aforementioned teachings of Collins with the motivation of monitoring and analyzing risks (Collins [0016]).  Further, one of ordinary skill in the art would have recognized that applying the teachings of Collins to the system of Mathai would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the evaluation of risks for distributed assets.

As per claim 6, although not explicitly taught by Mathai, Collins teaches: wherein the network asset includes one or more moveable features, and ([0049] According to some embodiments, the system 300 may be configured to gather, aggregate, and/or process risk zone data (e.g., the risk zone data 202a-n of FIG. 2 herein) for a plurality of objects and/or areas. [0050] … A mechanical object and/or area may generally comprise one or more vehicles such as cars, trucks, vans, buses, bicycles, motorcycles, mopeds, scooters, trolleys, trains, trams, subway cars, ships, boats, jet-skis/wave runners, and/or one or more elevators, escalators, drawbridge mechanisms, railroad crossing signals, railroad track switches, electrical transformers, electrical inverters, electrical generation equipment and/or machines, cranes, conveyer belts, factory equipment, and/or portions or parts thereof)
wherein determining the risk exposure value is further based on a current location of each moveable feature of the one or more moveable features ([0049] According to some embodiments, the system 300 may be configured to gather, aggregate, and/or process risk zone data (e.g., the risk zone data 202a-n of FIG. 2 herein) for a plurality of objects and/or areas. [0079] … the interface 600 may further provide real time warnings or other notices when the user is approaching, entering, and/or leaving risk zones  [0050] … A mechanical object and/or area may generally comprise one or more vehicles such as cars, trucks, vans, buses, bicycles, motorcycles, mopeds, scooters, trolleys, trains, trams, subway cars, ships, boats, jet-skis/wave runners, and/or one or more elevators, escalators, drawbridge mechanisms, railroad crossing signals, railroad track switches, electrical transformers, electrical inverters, electrical generation equipment and/or machines, cranes, conveyer belts, factory equipment, and/or portions or parts thereof [0061] … a fleet of vehicles, for example, risk data regarding the vehicle(s), roads the vehicle(s) is operated on, an area in which the vehicle(s) is/are garaged,...may be obtained. [0062] In some embodiments, the method 400 may process risk data, at 404. Risk data received and/or otherwise determined at 402, for example, may be analyzed to determine a level of risk associated with the desired policy).
At the time of the invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Mathai with the aforementioned teachings of Collins with the motivation of monitoring and analyzing risks (Collins [0016]).  Further, one of ordinary skill in the art would have recognized that applying the teachings of Collins to the system of Mathai would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the evaluation of risks for distributed assets.

As per claim 7, Mathai teaches: wherein determining the risk exposure value is further based … the location of the intersection point  ([0003] …insurance companies want to know how much of their Total Insured Value (TIV) is exposed and how their TIV will be affected by weather related catastrophes… [0054] …Column 114 is the TIV for the properties affected with respect to the weather event, in this case the wild fire. In this example, a single property identified with a point on the map has a TIV of $114,444.44. The data for this single property is received by the data warehouse 30 which stores the insurer portfolio data including such properties. The impact analysis tool 70 uses the weather data and the spatial database to determine that this property is within the polygon 120 by locating the data point 125 within the polygon 120. [0058] …data is searched by the ANS in order to obtain a polygon 120a from the mapping engine and to identify which points based on the insurer portfolio data are within the polygon 120a. The orchestration tool 90 can calculate a TIV (as shown in the fourth column 114) of $687,474 that is affected by this weather event. [0059] …As shown in the map area 100 of FIG. 8, the insured value of each individual property location point located within the polygons 131-137 are depicted (as well as points outside of the polygons). Although not depicted in FIG. 7 or 8, a TIV for the points identified by the ANS 50 that are affected by this tornado can be displayed in a chart when selected by the user and the report is generated).
Although not explicitly taught by Mathai, Collins teaches: wherein the network asset includes one or more moveable features, and ([0049] According to some embodiments, the system 300 may be configured to gather, aggregate, and/or process risk zone data (e.g., the risk zone data 202a-n of FIG. 2 herein) for a plurality of objects and/or areas. [0050] … A mechanical object and/or area may generally comprise one or more vehicles such as cars, trucks, vans, buses, bicycles, motorcycles, mopeds, scooters, trolleys, trains, trams, subway cars, ships, boats, jet-skis/wave runners, and/or one or more elevators, escalators, drawbridge mechanisms, railroad crossing signals, railroad track switches, electrical transformers, electrical inverters, electrical generation equipment and/or machines, cranes, conveyer belts, factory equipment, and/or portions or parts thereof)
wherein determining the risk exposure value is further based on a number of moveable features at the location ([0049] According to some embodiments, the system 300 may be configured to gather, aggregate, and/or process risk zone data (e.g., the risk zone data 202a-n of FIG. 2 herein) for a plurality of objects and/or areas. [0079] … the interface 600 may further provide real time warnings or other notices when the user is approaching, entering, and/or leaving risk zones  [0050] … A mechanical object and/or area may generally comprise one or more vehicles such as cars, trucks, vans, buses, bicycles, motorcycles, mopeds, scooters, trolleys, trains, trams, subway cars, ships, boats, jet-skis/wave runners, and/or one or more elevators, escalators, drawbridge mechanisms, railroad crossing signals, railroad track switches, electrical transformers, electrical inverters, electrical generation equipment and/or machines, cranes, conveyer belts, factory equipment, and/or portions or parts thereof [0061] … a fleet of vehicles, for example, risk data regarding the vehicle(s), roads the vehicle(s) is operated on, an area in which the vehicle(s) is/are garaged,...may be obtained. [0062] In some embodiments, the method 400 may process risk data, at 404. Risk data received and/or otherwise determined at 402, for example, may be analyzed to determine a level of risk associated with the desired policy).
At the time of the invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Mathai with the aforementioned teachings of Collins with the motivation of monitoring and analyzing risks (Collins [0016]).  Further, one of ordinary skill in the art would have recognized that applying the teachings of Collins to the system of Mathai would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the evaluation of risks for distributed assets.

As per claim 8. Mathai teaches: wherein determining the risk exposure value is further based on whether the location of the intersection point is a possible geographic location of at least one [feature] of the one or more [features] ([0038] 5a. Automatically generating reports through the reporting engine of the system based on insurer portfolio data locations that are affected by the weather events; and [0039] 6a. Accessing reports on the web portal or via email broadcasted to affected users that have selected such reports. [0047] … The reporting engine 95 connects to the data warehouse 30 to display the affected sites 75 and provides the TIV in a grid, map or chart (see FIGS. 3-11).  [0059] … Although not depicted in FIG. 7 or 8, a TIV for the points identified by the ANS 50 that are affected by this tornado can be displayed in a chart when selected by the user and the report is generated).
Although not explicitly taught by Mathai, Collins teaches: wherein the network asset includes one or more moveable features, ([0049] According to some embodiments, the system 300 may be configured to gather, aggregate, and/or process risk zone data (e.g., the risk zone data 202a-n of FIG. 2 herein) for a plurality of objects and/or areas. [0050] … A mechanical object and/or area may generally comprise one or more vehicles such as cars, trucks, vans, buses, bicycles, motorcycles, mopeds, scooters, trolleys, trains, trams, subway cars, ships, boats, jet-skis/wave runners, and/or one or more elevators, escalators, drawbridge mechanisms, railroad crossing signals, railroad track switches, electrical transformers, electrical inverters, electrical generation equipment and/or machines, cranes, conveyer belts, factory equipment, and/or portions or parts thereof)
wherein each moveable feature of the one or more moveable features is associated with a respective plurality of possible geographic locations  ([0049] According to some embodiments, the system 300 may be configured to gather, aggregate, and/or process risk zone data (e.g., the risk zone data 202a-n of FIG. 2 herein) for a plurality of objects and/or areas. [0079] … the interface 600 may further provide real time warnings or other notices when the user is approaching, entering, and/or leaving risk zones  [0050] … A mechanical object and/or area may generally comprise one or more vehicles such as cars, trucks, vans, buses, bicycles, motorcycles, mopeds, scooters, trolleys, trains, trams, subway cars, ships, boats, jet-skis/wave runners, and/or one or more elevators, escalators, drawbridge mechanisms, railroad crossing signals, railroad track switches, electrical transformers, electrical inverters, electrical generation equipment and/or machines, cranes, conveyer belts, factory equipment, and/or portions or parts thereof [0061] … a fleet of vehicles, for example, risk data regarding the vehicle(s), roads the vehicle(s) is operated on, an area in which the vehicle(s) is/are garaged,...may be obtained. [0062] In some embodiments, the method 400 may process risk data, at 404. Risk data received and/or otherwise determined at 402, for example, may be analyzed to determine a level of risk associated with the desired policy).
At the time of the invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Mathai with the aforementioned teachings of Collins with the motivation of monitoring and analyzing risks (Collins [0016]).  Further, one of ordinary skill in the art would have recognized that applying the teachings of Collins to the system of Mathai would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the evaluation of risks for distributed assets.

As per claim 12, this claim recites limitation substantially similar to those addressed by the rejection of claim 2, above; therefore, the same rejection applies.

As per claim 16, this claim recites limitation substantially similar to those addressed by the rejection of claim 6, above; therefore, the same rejection applies.

As per claim 17, this claim recites limitation substantially similar to those addressed by the rejection of claim 7, above; therefore, the same rejection applies.

As per claim 18, this claim recites limitation substantially similar to those addressed by the rejection of claim 8, above; therefore, the same rejection applies.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN TORRICO-LOPEZ whose telephone number is (571)272-3247.  The examiner can normally be reached on M-F 10AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric W. Stamber can be reached on (571)272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN TORRICO-LOPEZ/Primary Examiner, Art Unit 3683